OONCURRING OPINION OP
MR,. JUSTICE WOLE.
There was some doubt in my mind whether the Legislature intended this law under discussion to be applied to judgments rendered previous to its passage. But a careful reading convinces me that the legislative mind was directed to the effectiveness of any judgment, rendered or unren-dered, rather than to future or pending actions alone. In the first section of the Act of April 13, 1916, the "petition” may be made after judgment and there is no reason in limiting an attachment merely to claims that are to be adjudicated. In other words, there is a universal mention of judgments and no, reason is shown for excluding any. This con*260ception is strengthened inasmuch as the Spanish text of section 2 of the law says firme instead of “final,” indicating thus a judgment that might he final, but not execntionable as in this case.
This much being premised, I have no doubt of the legislative power to make the remedy apply to judgments rendered under the familiar principle that, if another provision is left or substituted or added to an existing creditor’s remedy, the obligation of the contract is not impaired, and I agree with the citation of authorities made by the court in the consideration of which I co-operated.
Moreover, the record shows that the appellants appeared in court, not to protest against the jurisdiction of the court over them, but to deny jurisdiction over the principal defendant. The appellants, in response to the summons issued in this case, had an opportunity to raise their special defense before, and did not. Some of the reasoning of the court in Louisville & Nashville R. R. Co. v. Schmidt, 177 U. S. 230, is applicable after once a party has appeared and not made such special defense. See also Pease v. Rathbun-Jones Eng. Co., 243 U. S. 280.
Because some of my reasoning differed from that of the court, I have set it forth in a concurring opinion.